Citation Nr: 0518009	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-21 479	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for swollen lymph glands 
with blindness.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a back injury.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1963 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2002 and January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In July 2002, the RO denied service 
connection for swollen lymph glands with blindness, finding 
that new and material evidence had not been submitted to 
reopen the claim.  In January 2003, the RO denied service 
connection for a back injury, finding that new and material 
evidence had not been submitted to reopen the claim.  These 
issues were merged on appeal.     


FINDINGS OF FACT

1.  In March 1982, the RO denied entitlement to service 
connection for swollen lymph glands, blindness, and a back 
injury.  The veteran was notified of this decision and his 
appellate rights, but did not perfect an appeal.

2.  Evidence received since the March 1982 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for swollen lymph glands with blindness 
and a back injury.


CONCLUSION OF LAW

1.  The March 1982 RO decision denying the claims of 
entitlement to service connection for swollen lymph glands, 
blindness, and a back injury is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The evidence received subsequent to the March 1982 RO 
decision is not new and material, and the claims of 
entitlement to service connection for swollen lymph 



glands with blindness and a back injury are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of March 2002 and December 2002 VA 
letters, which are prior to the corresponding July 2002 and 
January 2003 rating decisions.  In March 2002, the veteran 
was notified of the evidence necessary to reopen a service 
connection claim for swollen lymph glands with blindness, 
based on new and material evidence.  In December 2002, he was 
notified of the evidence necessary to reopen a service 
connection claim for a back injury.  The RO also notified the 
veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal government department or agency.  The RO 
notified the veteran of his responsibility to respond to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
other evidence he considered relevant to his claims of 
service connection for swollen lymph glands with blindness 
and a back injury, so that VA could help by getting that 
evidence.  He was asked to submit information or evidence in 
support of his claims.

In July 2002 and January 2003 rating decisions, December 2002 
and March 2003 statements of the case, and a November 2003 
supplemental statement of the case, the RO notified the 
veteran of the laws and regulations pertaining to service 
connection and reopening claims based on new and material 
evidence, and provided a detailed explanation why service 
connection was not warranted for swollen lymph glands with 
blindness and a back injury under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA treatment records, and private medical records.  
The veteran indicated that he had received treatment from two 
additional private healthcare facilities.  In response to the 
RO's requests, the medical facilities responded in November 
2003 and February 2004 that they were unable to locate any 
records for the veteran.  The veteran also submitted a 
statement in October 2003 that he was unable to obtain any 
records from the identified medical facilities.  In January 
2004, he said that he had provided VA with all the 
information and records that he was able to obtain.  Based on 
the above, the Board finds that reasonable efforts have been 
made to obtain all available evidence.  Moreover, there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

 In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  However, paragraph (c)(4) applies 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is presented or secured, which is not 
the case here.  § 3.159(c)(4)(iii).  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

The veteran filed service connection claims for swollen lymph 
glands with blindness and a back injury in December 1981.  
Evidence considered at that time included the veteran's 
service medical records, which showed October and November 
1965 treatment for swollen lymph nodes of the right inguinal 
area (i.e., inguinal adenopathy of unknown etiology), 
February 1966 complaints of back pain, and March 1966 
findings of postural backache.  Separation examination in May 
1966 revealed normal evaluation of the spine and abdomen and 
viscera.  The veteran's vision was 20/20.

The RO denied the veteran's claims of entitlement to service 
connection for swollen lymph nodes of the inguinal region, 
blindness, and a back injury in March 1982, on the basis that 
the claimed conditions were not listed on the discharge 
examination report and there was no medical evidence of 
continuity of symptoms or current symptoms.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated March 26, 1982.  In June 1982, he submitted a 
statement that he was appealing the decision, but did not 
respond to the RO's request for clarification on which issues 
he was appealing.  See Letter from the RO, dated June 28, 
1982; see also 38 C.F.R. § 20.201 (2004) (If the agency of 
original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified).  There is no other statement from the 
veteran within the applicable one-year time frame.  As the 
veteran did not perfect his appeal, the March 1982 decision 
is final.  38 U.S.C.A. § 7105.  

In October 1984, the veteran submitted a claim to reopen 
service connection for swollen lymph glands with blindness 
and a back injury, but the RO issued a January 1985 
administrative denial indicating that the claims were 
essentially duplicative of the previous claims.

Even though the March 1982 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§§  5108, 7105 (West 2003); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
applications to reopen were filed in March and December 2002, 
the new regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.        38 C.F.R. § 3.156(a).


I.  Swollen lymph glands with blindness.

In March 2002, the veteran submitted a claim to reopen 
service connection for swollen lymph nodes with blindness 
based on new and material evidence.  Evidence submitted since 
that time includes private medical records dated in April 
1980, as well as more recent VA treatment records.  

April 1980 private medical records show treatment for swollen 
lymph nodes of the arms and legs and blurry vision.  A later 
April 1980 private medical statement shows that the veteran 
had an unusual form of retina disease in response to a recent 
viral illness.  It is noted on another April 1980 private 
treatment report that the veteran was taking medication for 
lymphadenopathy.  VA treatment records dated in 2002 show 
that the veteran was treated for a visual defect.  There was 
no inguinal adenopathy.

Upon review, the Board finds that the evidence submitted 
since the March 1982 decision is not new and material.  The 
evidence is new, as it was not previously submitted to the 
RO.  However, the evidence is not material.  As noted, at the 
time of the last rating decision, the service medical records 
showed that the veteran had treatment for lymph nodes in the 
inguinal area.  However, none of the medical evidence 
submitted since that time shows that the 1980 complaints of 
swollen lymph nodes in the arms and legs and treatment for 
lymphadenopathy are related to swollen lymph nodes in the 
inguinal region in service.  Moreover, the August 1986 
treatment report shows that the veteran's temporary vision 
impairment was due to a recent viral illness, rather than 
anything related to service.  There is no competent evidence 
of record relating any swollen lymph gland disability or 
visual impairment to any in-service disease or injury.  
Therefore, none of this evidence raises a reasonable 
possibility of substantiating the claim of service connection 
for swollen lymph glands with blindness.  

Accordingly, the Board finds that the evidence is not new and 
material.  38 C.F.R. § 3.156(a).  Thus, the claim of 
entitlement to service connection for swollen glands with 
blindness is not reopened.


II.  Back injury

In December 2002, the veteran filed a claim to reopen service 
connection for a back injury.  However, no medical evidence 
showing treatment for a low back disorder has been submitted.  
In January 2003, the veteran submitted a statement that he 
feels constant pain in his back related to an injury in 
service.  He also asserted in a January 2003 notice of 
disagreement that the military was negligent in keeping his 
records of his back injury in service.  It already was 
established at the time of the last rating decision that the 
service medical records showed complaints of back pain in 
1966.  The veteran's assertions that he is entitled to 
service connection for a back injury also previously were 
established.  The additional evidence necessary to establish 
service connection for a back injury is medical evidence of a 
current back disorder and a relationship between a current 
back disability and service.  As there is no evidence 
submitted since the last rating decision that raises a 
reasonable possibility of substantiating the claim of service 
connection for a back injury, the 



Board finds that the evidence is not new and material and the 
claim is not reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for swollen glands 
with blindness, and the claim remains denied. 

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a back injury, 
and the claim remains denied.



	                        
____________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


